Citation Nr: 0838960	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-40 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1949 to 
March 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  A right knee condition existed prior to service.

2.  The right knee injury underwent a temporary exacerbation 
during service.

3.  The medical evidence of record is void of any complaint 
of or treatment for a right knee disability for approximately 
57 years after discharge from service.

4.  The medical evidence fails to link current disability to 
service.  


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability have not been met. 38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  Secondary 
service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disorder.  38 C.F.R. § 3.310(a).

A veteran who served during peacetime for six months or more 
shall be taken to have been in sound condition when accepted 
for service, except as to defects noted at the time of 
acceptance or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1132;38 C.F.R. § 3.304.   A preexisting injury 
or disease will be considered to have been aggravated by 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306.  

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently - 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n.2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

At the outset of this discussion, the Board notes that it 
appears that a portion of the veteran's service medical 
records have been damaged or destroyed by a fire; although 
copies of the available service medical records have been 
associated with the veteran's claims file.  Under such 
circumstances, the United States Court of Appeals for 
Veterans Claims has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In his September 2008 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he injured his right 
knee for the first time while in service.  He testified that 
his service medical records mistakenly report a pre-service 
right knee injury, when in fact he had a pre-service left 
knee injury.  Furthermore, he testified that after he injured 
his right knee while in service, he was told that he could 
either accept a discharge or remain in service and have a 
knee operation, but that operation could result in a locked 
(ankylosed) knee.  The veteran testified that he wanted to 
avoid the risk of an ankylosed knee and therefore accepted a 
discharge from service, after which he had a truck-driving 
career, which minimized the stress to his knee.  The veteran 
further testified that he did not seek treatment for knee 
pain after service because he believed that the only remedy 
would be surgical, which the military physicians told him 
could result in an ankylosed knee.

The veteran's available service medical records include his 
September 1949 entrance physical examination report, which 
fails to note a right knee condition, and his corresponding 
self-report of medical history, in which the veteran failed 
to report an earlier knee injury, denied having a "trick" 
or locked knee, and denied any undisclosed accident or 
injury.  The available subsequent service treatment records 
reflect that the veteran's was hospitalized in January 1950 
after he was unable to perform his duties due to the strain 
on his right knee.  The corresponding treatment record 
reflects that the veteran had a pre-service right knee 
basketball injury in March 1949 that required a one-month 
convalescent period.  The record also reflects a diagnosis of 
internal derangement of the right knee, noting that the 
condition existed prior to service, and a recommendation that 
after hospital admission and treatment, the veteran should be 
discharged based on either lack of physical stamina or 
fraudulent enlistment.  The veteran was discharged from 
service in March 1950, and his corresponding separation 
examination report notes internal derangement of the right 
knee from playing basketball in March 1949.

The veteran's claim file is void of any complaint of or 
treatment for a knee condition for approximately 57 years 
until the veteran filed the instant claim in March 2007.  The 
veteran underwent a VA knee examination in July 2007, and 
after reviewing the veteran's claims file, examining the 
veteran, and reviewing x-rays of his right knee, the examiner 
noted that the veteran had chronic arthritis of the right 
knee.  However, the examiner opined that this condition was 
less likely than not related to service based on the 50-year 
passage of time since service and the lack of treatment 
records reflecting early development or ongoing treatment for 
this condition after service.

The veteran's recollection that he injured his left knee 
before entering service and his right knee while in service 
is contradicted by the information contained in his service 
medical records, which reflect that he injured his right knee 
before entering service and was treated for this condition 
when his service duties placed too much strain on his right 
knee.  The Board considers the specific treatment records 
generated at the time of the veteran's in-service complaints 
to be more probative as to the medical history relating to 
the veteran's knee.  These records contain a specific medical 
conclusion as to the origin of the veteran's knee complaints, 
noting that it existed prior to his time in service.  
Therefore, while no abnormalities were noted at enlistment, 
this specific medical notation during the course of the 
veteran's in-service treatment, clearly and unmistakably 
places the disability's onset prior to service.  There is no 
contradicting medical opinion.  

Turning to whether the veteran's preexisting right knee 
injury was aggravated in service, as stated above, temporary 
or intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered aggravation unless the 
underlying condition, as contrasted with symptoms, has 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  
Accordingly, a lasting worsening of the condition, one that 
still exists currently, is required.  See Routen, 10 Vet. 
App. at 189 n.2; see also Verdon, 8 Vet. App. at 538.  
Moreover, as stated above, the Board is to examine all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service, when 
addressing the question of aggravation.  

Here, while the veteran apparently re-injured his right knee 
in service, he reports that he did not seek treatment for a 
right knee condition until filing the instant claim over 50 
years after service, and he has not alleged that his knee 
condition interfered with his daily life or occupation.  
Thus, the evidence reflects that the veteran's in-service 
injury was a temporary exacerbation of his pre-existing 
condition, as the medical evidence reflects that his injury 
was resolved and did not require further treatment after 
service.

Furthermore, the current medical evidence of record fails to 
relate the veteran's current disability with his time in 
service.  After reviewing the veteran's claims file, the VA 
examiner opined that the veteran's current right knee 
disability was less likely than not attributable to service.  
Although the veteran submitted a 6 sentence statement from 
his sister that she recalled the veteran was discharged from 
service on crutches, and "[t]o this date, my brother, has 
pain and discomfort. in right knee," this statement's lack 
of precision as to the timing and duration of such "pain and 
discomfort" fails to establish an in-service aggravation of 
the knee injury for VA purposes.  

Accordingly, because the medical evidence fails to reflect 
that the veteran's preexisting right knee condition was 
aggravated by service and because a nexus between the 
veteran's current disability and service has not been 
established, the veteran's appeal is denied.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, required notice was completed by a 
letter dated in March 2007.  With respect to the duty to 
assist, the veteran's private treatment records have been 
obtained, and the veteran has not identified any record not 
obtained.  Moreover, after learning that the veteran's 
service medical records were fire-damaged and therefore 
incomplete, the veteran was sent a letter in April 2007 
informing him that complete copies of his service medical 
records were unavailable and requesting any copies the 
veteran had in his possession (none of which were 
forthcoming).  Additionally, the veteran was provided with a 
VA examination, and he testified at a hearing before the 
undersigned Board member.

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.


ORDER

Service connection for a right knee disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


